- Prepared by Imprima UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of February 2011 Commission File Number: 001-14974 1-5, rue Jeanne d'Arc Issy-les-Moulineaux France Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F ý Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1): o Note: Regulation S-T Rule 101 (b) (1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7): o Note: Regulation S-T Rule 101 (b) (7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rule of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No ý If “yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b) : 82- Exhibits Exhibit 1Press Release, “Technicolor Receives a Binding Offer from the FCDE for Grass Valley Head-end Business”, dated February 23, 2011. Exhibit 2Press Release, “Technicolor completes the disposal of Grass Valley Broadcast Business to Francisco Partners”, dated January 3, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Technicolor By: /s/ Aaron Ross Name: Aaron Ross Date: February 28, 2011 Title: Corporate General Counsel Exhibit 1 PRESS RELEASE Technicolor Receives a Binding Offer from the FCDE for Grass Valley Head-end Business With the end of PRN sale process, Technicolor disposal program is now complete Paris (France), February 23, 2011 – Technicolor (Euronext Paris: TCH; NYSE: TCH) has received a fully documented binding offer from the FCDE for the acquisition of the Head-end business, operating under the Thomson Video Networks brand. The FCDE (Fonds de Consolidation et de Développement des Entreprises) is an investment fund financed by the FSI (Fonds Stratégique d’Investissement) and major banks and insurance companies operating in France. Its mission is to support the development of high potential small- and mid-cap companies. As announced in early 2010, the Grass Valley perimeter has been reorganized around three distinct activities: Broadcast, Transmission and Head-end, and is undergoing a restructuring launched end of March 2010. The sale of the Broadcast business to Francisco Partners was completed on December 31st, 2010, while the sale of the Transmission business to PARTER Capital Group was announced on December 23, 2010. The Head-end activity provides a portfolio of video compression and content processing solutions. With 525 employees operating in 15 countries, this activity recorded revenues of about 61 million euros in 2009. In 2009, before restructuring, the Head-end activity accounted for 16% of the total Grass Valley perimeter revenues and 20% of its operating loss. Key Elements of the Offer · The scope of the offer includes all assets and employees of the Head-end business. This comprises the entire product portfolio, including video encoders/decoders, MPEG processors, video servers, datacasters, network management, monitoring and switching product lines. The offer also comprises sales and customer services functions as well as the management and support functions. · The FCDE will also enter a trademark agreement with Technicolor for the use of the Thomson trademark. · The offer values the Head-end business for a non-material amount. · Based on the book value of the assets, the Group expects to register a non-cash loss for this disposal in its 2010 financial statements. The transaction is expected to close in H1 2011, subject to the relevant customary regulatory administrative approvals and consultations. End of PRN disposal process The offers received from potential buyers of PRN (Premier Retail Networks) did not provide satisfactory conditions for the Group. Taking into consideration a number of factors, including PRN’s business achievements in 2010, the improvement in the advertising market in general, and the place based media market specifically, as seen over the past quarters, the Group believes greater value can be created by developing the PRN business.As a consequence, the Group has decided to end the disposal process for PRN, which will be consolidated as part of its Entertainment Services segment within continuing operations going forward. Based on the financial performance of this activity in 2010, the Group expects PRN to contribute positively to its EBITDA and cash flow generation for the full year. Technicolor will provide a comprehensive view of the impact of this change in consolidation perimeter when it releases its full year 2010 results on March 1, 2011. Technicolor disposal program is now complete The disposal of Head-end and the reintegration of PRN bring to an end the disposal program launched by Technicolor in early 2009 in the context of its financial restructuring. *** Technicolor is a company listed on NYSE Euronext Paris and NYSE stock exchanges, and this press release contains certain statements that constitute "forward-looking statements" within the meaning of the "safe harbor" of the U.S.
